DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the term Baker 10, Baker 20, 3 ½ HES GO which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-9, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Streich et al. (US 2014/0311752).

With regards to claim 2, it discloses the tubular body further comprises an end element (Fig. 1, element 26) adjacent the anchoring assembly.
With regards to claim 3, it discloses the sealing element is radially expandable into sealing engagement with a downhole surface (Fig. 1 -> Fig. 2).
With regards to claim 4, it discloses the anchoring assembly comprises a plurality of slip segments (Fig. 3, element 42, para. 21) for locking engagement with a downhole surface.
With regards to claim 7, it discloses longitudinal compression of the tubular body radially expands the sealing element and radially expands the anchoring assembly (Fig. 1 -> Fig. 2).
With regards to claim 8, it discloses the sealing element is coupled to the wedge (the sealing element 60 pushes on the wedge 44) and the wedge is coupled to the anchoring assembly (the wedge 44 pushes on the anchor 42).
With regards to claim 9, it discloses the wedge is coupled to the sealing element by a compression fit, an interference fit, or a bonding agent (there is a compression fit between 60 and 44).
With regards to claim 18, Streich et al. discloses a zonal isolation system, comprising: a setting tool adapter kit comprising a mandrel (Fig. 1, element 20); a sealing element (Fig. 1, element 60) disposed on the mandrel for sealing engagement with a downhole surface; an expansion ring (Fig. 1, element 68) movably disposed on the mandrel and engaged with the sealing element; a wedge (Fig. 1, 
With regards to claim 19, it discloses end element (Fig. 1, element 26) coupled to the mandrel (Fig. 1, element 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 5 and 6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Streich et al. in view of Buckner (US 2011/0024134).
With regards to claim 5, Streich et al. shows all the limitation of the present invention except, it does not disclose at least two of the plurality of slip segments are interconnected by a shearable link.  Buckner discloses a downhole plug (Fig. 2), which has a set of slips (Fig. 4, element 50).  The slips are segments are interconnected by a shearable link (Fig. 4, element 100, para. 34). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the shearable link of Buckner with the slips of Streich et al.  This would be done to provide for easy removal after the bridge plug has served its purpose. 
With regards to claim 6, Buckner discloses the shearable link (Fig. 4, element 100, para. 34) shears upon axial expansion.
Claims 10-13, 15, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streich et al. in view of Schmidt et al. (US 2017/0260825).
With regards to claim 10, Streich et al. discloses a method comprising: inserting into a wellbore a zonal isolation device (Fig. 1, element 10) disposed on a setting tool adapter kit comprising a mandrel (Fig. 1, element 20), wherein the zonal isolation device comprises: a sealing element (Fig. 1, element 60) comprising a deformable material and an inner bore; an expansion ring (Fig. 1, element 68) movably disposed within the inner bore of the sealing element; a wedge (Fig. 1, element 44) engaged with a downhole end of the sealing element; an anchoring assembly (Fig. 1, element 42) engaged with the wedge; and an end element (Fig. 1, element 26) adjacent the anchoring assembly; and actuating to pull upwardly on the mandrel, wherein the upward movement of the mandrel longitudinally compresses the zonal isolation device, causing the expansion ring to axially move relative to the sealing element and radially expand the sealing element into a sealing engagement with a downhole surface Fig. 1 -> Fig. 2, para. 27, setting tool causes upward movement of the mandrel in relation to the setting ring 68). Streich 
With regards to claim 11, Streich et al. discloses the upward movement of the mandrel engages the anchoring assembly with the wedge, radially expanding the anchoring assembly into a locking engagement with the downhole surface (Fig. 2, para. 27-28).
With regards to claim 12, Schmidt et al. discloses shearing a shear device (Fig. 7, element 242) coupling the mandrel to the end element (para. 43).
With regards to claim 13, Schmidt discloses that the mandrel (Fig. 7, element 240) is removed from the wellbore (para. 43). In the combined method of Streich et al in view of Schmidt et al. this would entail removing the setting tool adapter kit from the wellbore, as it is attached to the mandrel.
With regards to claim 15, Schmidt et al. discloses seating a sealing ball (Fig. 16B, element 460) within the sealing element (Fig. 16A, element 450).  In the combination of Streich et al. in view of Schmidt et al. this location would be where the expansion ring would be located, thus the sealing ball would be seated on the expansion ring.

With regards to claim 20, Schmidt et al. discloses shearing a shear device (Fig. 7, element 242) coupling the mandrel to the end element (para. 43).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streich et al. in view of Schmidt et al. as applied to claim 16 above, and further in view of Buckner.
With regards to claim 17, Streich et al. in view of Schmidt et al. shows all the limitation of the present invention except, it does not disclose at least two of the plurality of slip segments are interconnected by a shearable link, which are removed by movement of the wedge.  Buckner discloses a downhole plug (Fig. 2), which has a set of slips (Fig. 4, element 50).  The slips are segments are interconnected by a shearable link (Fig. 4, element 100, para. 34).  The links are removed with axial movement against a wedge.   It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the shearable link of Buckner with the slips of Streich et al. in view of Schmidt et al.  This would be done to provide for easy removal after the bridge plug has served its purpose. 
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art all show similar features to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676